Citation Nr: 1620876	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a shell fragment wound to the right forearm prior to November 13, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for a residual scar of a shell fragment wound of the right forearm and assigned a non-compensable (zero percent) disability rating effective in February 2007.  

In October 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In that Remand, the Board directed that VA provide the Veteran an examination that addressed all residuals of his right forearm shell fragment wound, including muscle and neurologic residuals.  In a December 2013 rating decision, the Appeals Management Center granted a 10 percent rating for neurologic residuals of the Veteran's right forearm shell fragment wound and assigned an effective date of November 13, 2013 for that rating.  


FINDING OF FACT

During the entire period on appeal, the Veteran's residuals of a shell fragment wound to the right forearm has been manifested by no more than a superficial scar on the right forearm that is not painful, tender, or unstable and measures less than 6 square inches (36 square centimeters), mild incomplete paralysis of the right ulnar nerve, and slight impairment of Muscle Group VII.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for residuals of a shell fragment wound to the right forearm for the period on appeal through November 12, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8516 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2007.  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), reports of VA examination, and all available post-service medical records have been associated with the claims file.  The Board is unaware of any outstanding evidence or information that has not already been requested.  The Board also notes that the November 2013 VA examination was in substantial compliance with the Board's October 2013 remand instructions.  That examination was fully adequate to properly assess the current nature and severity of the Veteran's right forearm residuals of a shell fragment wound under the applicable rating criteria.  Accordingly, the Board finds that there is substantial compliance with the Board's October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

      II. Analysis 

The Veteran has consistently reported that his left forearm shrapnel wound results in a scar as well as pain and tingling of his right forearm.  In the instant decision, the Board grants the 10 percent rating for neurologic manifestations of this disability, to include pain and tingling, for the period from the date of his claim through November 12, 2013.  VA has already granted that rating for the period beginning on November 13, 2013.  The Board does so because the Veteran's symptoms were present from the date that VA received his claim, which is the date of award of service connection.  Now the Board turns to an explanation for its decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran claims he is entitled to a compensable rating for residuals of a shell fragment wound to the right forearm.  Service connection for residuals of shell fragment wound of the right forearm was granted by the RO in the January 2008 rating decision giving rise to this appeal.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7805, for scars that are rated based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2008).  

Scars are rated under the criteria found at 38 C.F.R. § 4.118.  The Veteran has a scar of his right forearm that is much smaller than 39 square centimeters so the criteria found at DCs 7800 (scars of the face, head, or neck) and 7801 scars that are deep and nonlinear and of at least 39 square centimeters for a compensable rating) are not for application. 

The rating criteria were amended effective September 23, 2008.  See 73 Fed. Reg. 54708, Sept. 23, 2008.  Publication of the proposed rule is found at 73 Fed. Reg. 428 (Jan. 3, 1978).  The Board proposed to delete DC 7803 and amend DC 7804 to govern both unstable scars and painful scars and to include a note that if a scar is both painful and unstable 10 percent would be added to the rating.  Ultimately, these changes have no effect on the ratings to be assigned in this case.  

Prior to September 23, 2008, DC 7803 provided for a 10 percent rating for unstable superficial scars and DC 7804 provided for a 10 percent rating for superficial scars painful on examination.  Notes under those DCs explain that a superficial scar is one not associated with underlying soft tissue damage and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Also, DC 7805 provided that scars could also be rated based on limitation of function of the affected part. 

As of September 23, 2008, DC 7804 provides for a 10 percent rating for one or two unstable or painful scars with Note (2) specifying that if one or more scars are both unstable and painful a 10 percent rating should be added based on the total number of unstable or painful scars.  DC 7805 provided that the rater should evaluate any disabling effects not considered in a rating provided under DCs 7800-04 under an appropriate DC. 
 
Section 4.118 explains as follows: 

A veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

It is also been the law for some time that when the rating criteria is revised during the course of a claim and appeal, the Board considers both the former and the current schedular criteria and applies the most favorable criteria, although if an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13   (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply). 

The Board does not view the language of § 4.118 in a manner to preclude applying the revised criteria following the date of the revision in this case.  Rather it understands that language to mean that a veteran may seek to have a scar rating under the revised criteria without alleging that his or her disability has worsened.  Without that language a veteran who did not have reason to believe that his disability had increased in severity would have no means to have a potentially higher or additional rating assigned under the new criteria.  In short, the Board understands the long standing interpretation of applying the most favorable criteria, albeit with effective date restrictions, to a case such as the one before it.  To do otherwise would be to take a decidedly restrictive view of the language of § 4.118 and a view that is not required by the language. 

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under DC 8516, complete paralysis of the ulnar nerve, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers where cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, will be assigned a 60 percent rating for the major side.  Severe incomplete paralysis of the ulnar nerve warrants a 40 percent rating for the major side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side.  Mild incomplete paralysis warrants a 10 percent rating for the major side.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the ulnar nerve are rated using these criteria under DC 8616 and DC 8617, respectively.  Id.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. §  4.55(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe."  A slight disability does not result in a compensable rating.  A moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §  4.56(d)(2).

These are the schedular rating criteria that are potentially applicable to the issue decided in this decision.  It is also possible to be awarded a rating outside of the rating schedule, referred to as an "extraschedular rating."  The criteria for such a rating, and the analysis as applied to this case is discussed in a subsection of this decision following discussion of whether the Veteran is entitled to a higher or additional schedular rating or ratings.

Here, the Veteran contends that he has scarring and tingling from possible nerve damage of his right forearm.  See January 2007 Statement by Veteran.  He also asserts that he has intermittent problems writing and completing paperwork at work because of the numbness.  Id.  Additionally, the Veteran has stated that the shrapnel in his right forearm causes extreme pain and occasional loss of function in his hand.  See December 2008 Notice of Disagreement.  He stated that he has to take extra-strength Tylenol during the day and Tylenol PM at night for the pain.  Id.  He further stated that he has trouble sleeping due to the pain and occasionally has to take sleeping pills.  Id.

The Veteran's service treatment records reflect that in February 1987, he was standing five to six feet away from a gun mount where others were trying to clear the jammed gun.  Suddenly, the gun went off and the Veteran was injured with multiple shrapnel pieces to his body, which included his right arm.  Examination of his right arm revealed two penetrating wounds of the volar aspect and mid portion.  There were puncture wounds that were 2.5 centimeters in diameter.  The distal neuro-circ was intact from fingers to hand.  The Veteran's right forearm wounds were cleaned and without debris.  

After service, the Veteran's VA outpatient treatment records are silent as to any on-going complaints or treatment for the right forearm or other limitations of the right forearm area.

Upon VA examination in December 2007, the Veteran complained of a rather constant, dull, aching discomfort in the right forearm, which was made worse by typing or writing and when playing ball with his sons.  He reported the use of Tylenol to alleviate his pain, which reduced the pain level from a nine out of 10 to five out of 10.  He reported occasionally awakening with some right arm pain and numbness.  Following examination, the VA examiner observed that there was a scar measuring 1 by 1/4 inch in width over the volar aspect of the right forearm.  The scar was stable, flesh colored and nontender.  The texture was normal and there was no adherence to underlying structures.  The scar was stable without elevation or depression.  There was no inflammation, edema, or keloid formation.  There was no induration or inflexibility.  There was decreased sensation to light touch and pin prick directly over the scar on the volar aspect of the right forearm, but sensation in surrounding areas was entirely normal.

Pursuant to the October 2013 Board remand, the Veteran underwent multiple VA examinations in November 2013 to assess the current nature and severity of his residuals of a shell fragment wound to the right forearm, to include examination of his scar, muscle injury, and nerve damage.  

Upon physical examination of the Veteran's scar, the examiner noted that such was not painful or unstable with frequent loss of covering of skin over the scar.  The Veteran's scar was not both painful and unstable and the scar was not due to a burn.  The examiner determined that the Veteran's scar was a superficial non-linear scar measuring 2.0 by 1.0 centimeters.  The approximate total area was 2.0 centimeters squared.  It was not a deep non-linear scar.  The scar did not result in limitation of function.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms associated with his right forearm residual scar from a shell fragment wound.  The Veteran's scar did not impact his ability to work.

The evidence thus shows that a compensable rating is not warranted for the Veteran's right forearm residual scar during the initial rating period.  The evidence reflects that the Veteran's right forearm residual scar is superficial, does not involve the head, face, or neck, and there is no evidence that such scarring affects an area exceeding at least 6 square inches or 39 square centimeters.  Therefore, a compensable rating is not available under DCs 7801 or 7802.  In addition, as the scar has not been unstable or painful on examination, a compensable rating is not warranted under DCs 7803 or 7804.  The scar does not cause any other limitation of function as to warrant a separate rating under DC 7805.  38 C.F.R. § 4.118.  

The VA examiner did not find that the Veteran's scar was either painful or unstable, and non-VA treatment records associated with the file are also silent in regard to any clinical observation of such pain or instability.  The Board concludes that this is the most probative evidence of record with regard to the scar.  The Veteran asserts that his forearm is painful from the imbedded shrapnel and this is compensated for by the neurologic rating assigned.  Accordingly, a compensable rating under DC 7804 is not warranted.  See 38 C.F.R. § 4.118, DC 7800-7804 (2008).

The Veteran has had disability best described as mild incomplete paralysis of the right ulnar nerve during the entire appeal period, but not greater than mild incomplete paralysis so a rating higher than 10 percent is not warranted.  

Upon VA examination in November 2013, the Veteran reported that at times, he experienced pain of the right forearm upon awakening with numbness that improved throughout the day unless he was typing.  He experienced mild intermittent pain (usually dull) and moderate paresthesias and/or dysesthesias, as well as, moderate numbness of the right upper extremity.  Muscle strength was normal.  There was no evidence of muscle atrophy.  The examiner indicated that the Veteran had mild incomplete paralysis of the right ulnar nerve.  EMG nerve conduction studies revealed normal motor, sensory, and palmar mixed nerve conduction studies of the right median and ulnar nerves.  When asked if the Veteran's peripheral nerve condition affected his ability to work, the examiner noted the Veteran's reports of pain and numbness with typing and when having to physically restrain inmates at times, he feels pain and weakness on that side.

Based on a review of the evidence, a rating in excess of 10 percent for the right upper extremity is not warranted.  The evidence fails to show that the Veteran's right upper extremity ulnar neuropathy results in moderate incomplete paralysis in each extremity.  Throughout this appeal, the Veteran's muscle strength has been normal as shown upon VA examination.  The November 2013 VA examination does not show muscle atrophy.  The impairment shown on examination has been sensory with pain, numbness, and weakness.  For the reasons discussed immediately above, an initial rating in excess of 10 percent is not warranted under the schedular criteria for the period on appeal.  However, the 10 percent rating for neurologic manifestation is warranted for the entire period on appeal; i.e, effective from February 17, 2007 through November 12, 2013.

Also considered by the Board is whether a compensable rating should be assigned under DCs 5307 to 5309.  As noted above, the factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  

The Veteran was afforded a VA examination to assess the current nature and severity of the muscle injury to his right forearm due to the residuals of the shell fragment wound.  See November 2013 Muscle Injuries Disability Benefits Questionnaire.  He reported that in 1987 he sustained shrapnel injury to his right forearm.  The wound was debrided at that time.  There was no additional surgery to the right forearm.  The Veteran reported that at times he experienced pain of the right forearm upon awakening with numbness that improved throughout the day unless he was typing.  Upon examination, the examiner indicated that did not have a non-penetrating muscle injury.  He was noted to be right hand dominant.  The examiner noted that Muscle Group VII was affected, which was the muscles of the right forearm (flexors of the wrist, fingers, and thumb).  

The examiner indicated that the Veteran had a scar associated with the muscle injury.  The only noted sign and symptom attributable to the Veteran's right forearm muscle injury was weakness.  Muscle strength testing of the right wrist flexion was normal.  There was no muscle atrophy.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

X-rays revealed evidence of retained shell fragments of the right forearm.  There was no acute osseous process or fracture.  There was mild angular deformity of the mid radius which may have been due to past well healed fracture.  There was a tiny osteophyte on the coronoid process of the ulna.  There were no other degenerative changes.  There were two metallic shrapnel fragments seen along the volar aspect of the upper forearm, which measured 6 and 7 millimeters, respectively.  A tiny punctate density near the elbow was only visible on AP view.  

The examiner indicated that the Veteran's muscle injury impacted his ability to work due to reported pain and numbness when typing and further pain and weakness on the right side when having to physically restrain inmates.  The examiner opined that the severity of the Veteran's muscle injury was slight as objective muscle strength was normal at a five out of five.  The Veteran was able to perform repetitive-use testing with three repetitions.  He had normal range of motion.  He also had no symptoms with repetitive motion testing on examination and therefore, the examiner stated that he could not indicate what his range of motion would be during a flare-up without resorting to mere speculation.  Under the facts of this case, the Board finds this explanation adequate.

In this case, the Board finds that the evidence clearly does not fit the criteria for a "moderate" muscle disability, such that a compensable rating could be assigned under DC 5307 or DC 5308.  The November 2013 VA muscle injuries examination report found no evidence of muscle damage related to the Veteran's shrapnel wound.  Indeed, the Veteran has not made any subjective complaints regarding any of the cardinal signs and symptoms of muscle disability other than weakness.  As noted, on objective examination cardinal signs and symptoms were not found other than weakness; the Veteran had normal strength in the right upper extremity.  Moreover, there is no evidence of fascia defects or loss of muscle substance or function.  The November 2013 VA examination specifically noted the absence of muscle atrophy.  Although there is evidence of retained shell fragments, the examiner, in considering the Veteran's symptoms of weakness, has opined that the Veteran's severity of his muscle injury is slight as objective muscle strength is normal at a five out of five.  Thus, the Veteran's service-connected shell fragment wounds involve, at most, slight muscle injury and, as such, a compensable rating pursuant to DC 5307 or DC 5308 is not warranted.   As to a rating under DC 5309, again the Veteran had normal range of motion of the right upper extremity and the only problem noted with the right forearm was pain at times upon awakening with numbness that improves throughout the day unless he was typing.  As noted, muscle testing of the right upper extremity has been normal.  Thus, a compensable rating under DC 5309 is not warranted.

Finally, the Board acknowledges the Veteran's asserted functional limitations from his right forearm shell fragment wound resulting in weakness and pain due to numbness.  See November 2013 Muscle Injuries Disability Benefits Questionnaire.   However, as discussed in detail above, the Veteran is in receipt of a separate 10 percent rating for ulnar neuropathy of the right forearm as a residual of his right forearm shell fragment wound.  Acknowledging this peripheral nerve disability, the Board notes the criteria for evaluating peripheral nerve injuries also contemplates functioning of the muscles in the elbow, arm, and hand.  38 C.F.R. § 4.124a, DC 8516.  Moreover, the Veteran's complaints of functional limitations, including specifically of pain, numbness, weakness, and affecting his right forearm, were taken into account in the assignment of the 10 percent rating for his right forearm ulnar neuropathy. 

The Board reiterates that VA is precluded from compensating a Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  As noted, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Furthermore, VA regulations prohibit combining a muscle injury rating with a rating for peripheral nerve paralysis involving the same body part, except where entirely different functions are affected.  38 C.F.R. § 4.55(a) [Emphasis added].

In the instant case, the evidence does not show separate functions affected by the muscle and nerve impairments.  The nerve damage symptomatology overlaps with that of the muscle injury and includes the same complaints of pain, weakness, and numbness.  

As shown above, and as required by Schafrath, 1 Vet. App. at 59, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In so doing, the Board has found that a 10 percent rating for neurological manifestation of the Veteran's right forearm shell fragment wound is warranted for the entire period on appeal.  However, the Veteran is not entitled to an initial rating in excess of 10 percent for his residuals of a shell fragment wound to the right forearm.

The Board has considered the Veteran's reports of functional loss due to residuals of his right forearm shrapnel wounds.  The Board's decision is consistent with his reports of symptoms of functional loss.

In summary, the Board concludes that a 10 percent rating is warranted for the period from February 17, 2007 through November 12, 2013 and the preponderance of the evidence is against granting a rating higher than 10 percent for any other period on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 55 (1990).


(CONTINUED ON NEXT PAGE)

Extraschedular Considerations 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the schedular criteria reasonably describe the Veteran's residuals of a shell fragment wound to the right forearm disability picture.  In other words, the Veteran's complaints of pain, numbness, and tingling are already contemplated by the rating schedule.  See 38 U.S.C.A. § 4 .12, § 4.124, and § 4.124a (2015).  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to service-connected disability during the claim period.  In other words, the Board finds the evidence does not reflect that the Veteran's residuals of a shell fragment wound to the right forearm, markedly interferes with his ability to work.  However, the Board acknowledges that the Veteran reported losing about 60 hours of work per year due, in part, to arm pain.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

Also, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, service connection has also been established for retained foreign material status post shell fragment wound of the left leg, right wrist residual scar from shell fragment wound, left ring finger residual scars from shell fragment wound, and right leg residual scars from shell fragment wound.  However, the record does not rise to an equipoise level as to a collective effect of these other service-connected disabilities acting on his residuals of a shell fragment wound to the right forearm disability.  Thus, there is no collective effect in this case that makes his disability picture an unusual or exceptional one.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In summary, the Board concludes that the 10 percent rating for neurologic disability resulting from the right forearm shell fragment wound is warranted for the period from the date of claim until the rating has already been assigned.  The preponderance of evidence is against a higher or additional compensable rating for any period on appeal and against remanding the case for referral for extraschedular consideration  As such, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 10 percent disability rating for right forearm ulnar neuropathy secondary to residuals for right forearm shell fragment wound is granted for the period from February 17, 2007 to November 12, 2013, subject to the laws and regulations governing the payment of monetary benefits; the appeal is otherwise denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


